DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 and 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to encoding and decoding with IQ samples. The closest prior art, US 2020/0090664 Moriya et al disclose encoding and decoding including quantizer and error calculation. However, none of the prior art teach or suggest quantizing the plurality of IQ samples by a first quantizer; converting, by an encoder predictor, the quantized plurality of IQ samples to predictions of the plurality of IQ samples, the predictions comprising a prediction of the first IQ sample and a prediction of the second IQ sample; calculating on a per IQ sample level, a difference between the quantized plurality of IQ samples and the predictions of the plurality of IQ samples, so that a difference between a quantized first IQ sample and the prediction of the first IQ sample, and a difference between a quantized second IQ sample and the prediction of the second IQ sample are calculated, in order to create a plurality of IQ prediction errors; quantizing the predictions of the plurality of IQ samples before the calculating, or quantizing  the plurality of IQ prediction errors after the calculating, by a second quantizer; encoding, after the quantizing by the second quantizer, the plurality of IQ prediction errors with fewer bits than a number of bits of the plurality of IQ prediction errors, and sending .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0106511 Shirakawa et al disclose encoding with quantizing. US 2020/0344476 Fuchs et al disclose entropy encoder. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/EVA Y PUENTE/                                                                                                                                                         Primary Examiner, Art Unit 2632